Exhibit 10.13

 

FOURTH AMENDMENT TO

MASTER WHOLESALE PRICING AND SERVICES COORDINATING AGREEMENT

 

THIS FOURTH AMENDMENT TO THE MASTER WHOLESALE PRICING AND SERVICES COORDINATING
AGREEMENT (this “Fourth Amendment”) dated November 3, 2004, with effect as to
certain agreements contained herein as of January 1st 2005 (the “Effective
Date”) is made

 

BETWEEN:                     TELEGLOBE CANADA ULC, an amalgamated unlimited
liability company amalgamated under the laws of the Province of Nova Scotia,
having an office at 1000 rue de la Gauchetiere, Montreal, Quebec, Canada
(“Teleglobe”); AND:                     BELL CANADA, a Canadian corporation
incorporated under the laws of Canada having an office at 483 Bay Street, Floor
6N, Toronto, Ontario, Canada (“Bell Canada”);

 

RECITALS:

 

WHEREAS Teleglobe and Bell Canada have entered into a Master Wholesale Pricing
and Services Coordinating Agreement (the “Master Agreement”) dated January 1st
2001, as amended effective April 1st, 2003 (the “First Amendment”); as amended
effective January 1st, 2004 (the “Second Amendment”); and as amended effective
January 1st, 2004 (the “Third Amendment”); and

 

WHEREAS IDDD Outbound Services, Canadian Switched Minute Terminations and US
Switched Minute Terminations are to be provided between the Parties under the
terms of the Master Agreement as amended by the First Amendment, by the Second
Amendment and by the Third Amendment and provided for herein; and

 

WHEREAS Teleglobe and Bell Canada wish to modify certain terms and conditions as
the same relate to the rates that Teleglobe are required to pay for certain
Canadian Switched Minute Terminations as set out in Appendix 1, Schedule 3(e) of
the Master Agreement as amended by the Second Amendment;

 

NOW THEREFORE, THIS FOURTH AMENDMENT WITNESSETH that in consideration of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each of the Parties hereto, the Parties hereto covenant and agree as follows:

 

1. DEFINITIONS

 

Terms having initial capital letters and capitalized terms used, but not
otherwise defined in this Fourth Amendment, including its recitals, shall have
the respective meanings set out in the Master Agreement or the First Amendment
or the Second Amendment or the Third Amendment. Certain terms having initial
capital letters and capitalized terms used in this Fourth Amendment are defined
in the context in which they appear and shall have the respective meanings there
indicated.

 

In this Fourth Amendment, including its recitals, unless otherwise defined or
unless the context otherwise requires, the following terms shall have the
following meanings:

 

“Bell Canada Exclusive Routes” has the meaning set forth in Section 2.1.1.2.



--------------------------------------------------------------------------------

“Conversation Minute” shall mean a minute of communication resulting from a
completed connection between the calling number and the called number. The
duration of each Conversation Minute shall be measured in actual seconds of
Conversation Time.

 

“Conversation Time” shall mean the interval that elapses between (a) the moment
when the reply condition (answer signal in the backward direction) is detected
at the point where the recording of the call duration takes place, and (b) the
moment when the clear forward condition (clear forward signal) is detected at
the same point, rounded to the nearest second.

 

“Parties” means Bell Canada and Teleglobe.

 

“Party” means either Bell Canada, or Teleglobe as the context requires.

 

“Teleglobe Flex Routes” has the meaning set forth in Section 2.1.1.3.

 

“Teleglobe Right To Match Routes” has the meaning set forth in Section 2.1.1.4.

 

“Term” means commencing on January 1st, 2005 and terminating on December 31st,
2005.

 

2. SERVICES

 

2.1 Switched Minute Terminations in Canada. From the effective date the Parties
agree as follows:

 

2.1.1.1 Article A of Appendix 1 in Schedule 3(e) of the Second Amendment, dated
January 9th, 2004, and effective January 1st, 2004, is hereby deleted in its
entirety and replaced with Appendix 1, attached hereto.

 

2.1.1.2 Notwithstanding the terms of the First Amendment and Second Amendment
applicable to the Right To Match Right and the Flex Right, Teleglobe hereby
agrees to fulfill all its requirements for Canadian Switched Minute Terminations
to the Canadian NPA’s set out in Section 4 of Appendix 1, attached hereto,
exclusively with Bell Canada (“Bell Canada Exclusive Routes”). For greater
certainty, Teleglobe shall not be entitled to exercise either its Right To Match
Right or Flex Right on any of Bell Canada ‘s Exclusive Routes

 

2.1.1.3 Notwithstanding the terms of the First Amendment and Second Amendment
applicable to the Right To Match Right and the Flex Right, Teleglobe shall only
be allowed to exercise its Flex Right for all its requirements for Canadian
Switched Minute Terminations to the Canadian NPA’s as set out in Section 5 of
Appendix 1, attached hereto (“Teleglobe Flex Routes”).

 

2.1.1.4 Notwithstanding the terms of the First Amendment and Second Amendment
applicable to the Right To Match Right and the Flex Right, Teleglobe shall only
be allowed to exercise its Right To Match Right for all its requirements for
Canadian Switched Minute Terminations to the Canadian NPA’s set out in Section 6
of Appendix 1, attached hereto (“Teleglobe Right To Match Routes”).

 

3. GENERAL

 

3.1 In the event of any conflict or inconsistency among or between the terms of
this Fourth Amendment, the Second Amendment, the First Amendment, the Master
Agreement, and any Specific Services Agreement, the following shall control, in
descending order of precedence: (1) this Fourth Amendment (2) the Second
Amendment; (3) the First Amendment; (4) the applicable Specific Services
Agreement; and (5) the Master Agreement.

 

3.2 No course of dealing or failure of either party to enforce any provision of
this Fourth Amendment shall be construed as a waiver of such provisions or any
other rights under this Fourth Amendment. If any of the provisions of this
Fourth Amendment shall be invalid or unenforceable, such invalidity or
unenforceability shall not invalidate or render unenforceable this entire Fourth
Amendment but rather this entire Fourth Amendment shall be construed as if not
containing the particular invalid or unenforceable provision or provisions and
the rights and obligations of the Parties shall be construed and enforced
accordingly.



--------------------------------------------------------------------------------

3.3 This Fourth Amendment shall be governed by the laws of the Province of
Ontario and the laws of Canada applicable therein.

 

3.4 This Fourth Amendment may be executed in as many counterparts as may be
required, each of which when delivered is an original but all of which taken
together constitute one and the same instrument.

 

IN WITNESS WHEREOF, each of the Parties has executed and delivered this Fourth
Amendment.

 

TELEGLOBE CANADA ULC    BELL CANADA

Per: /s/    DANIEL BERGERON        

   Per: /s/    DANIEL RATTE        

Name: Daniel Bergeron

   Name: Daniel Ratte

Title: VP Finance

   Title: Director–Carrier Relations